Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method.
Claim 13 falls with the category of a machine/apparatus.
Claim 20 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites:
[]
generating a summary of a query execution plan for a query [], wherein the summary includes one or more cost estimates [] to perform the query; and
generating a price estimate for the query based on the cost estimates.
The claim under its broadest reasonable interpretation is directed to the economic concept of quoting a price for a customer.  The claim is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Generating a price estimate for the query based on cost estimates could also be considered a mathematical concept. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of executing a relational database management system (RDBMS) in a computer system, wherein the RDBMS manages a relational database comprised of one or more tables stored on one or more data storage devices connected to the computer system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 merely further narrows the abstract idea of claim 2.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 merely further narrows the abstract idea of claim 8.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites:
[]
[] generating a summary of a query execution plan for a query, wherein the summary includes one or more cost estimates [] to perform the query;
generating a price estimate for the query based on the cost estimates.
The claim under its broadest reasonable interpretation is directed to the economic concept of quoting a price for a customer.  The claim is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Generating a price estimate for the query based on cost estimates could also be considered a mathematical concept. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a relational database management system (RDBMS) executing in a computer system, wherein the RDBMS manages a relational database comprised of one or more tables stored on one or more data storage devices connected to the computer system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 merely further narrows the abstract idea of claim 13.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 merely further narrows the abstract idea of claim 14.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 merely further narrows the abstract idea of claim 13.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 merely further narrows the abstract idea of claim 13.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 merely further narrows the abstract idea of claim 13.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 19 merely further narrows the abstract idea of claim 13.  The claim doesn’t add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – The claim recites:
[]
generating a summary of a query execution plan for a query [], wherein the summary includes one or more cost estimates [] to perform the query; and
generating a price estimate for the query based on the cost estimates.
The claim under its broadest reasonable interpretation is directed to the economic concept of quoting a price for a customer.  The claim is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Generating a price estimate for the query based on cost estimates could also be considered a mathematical concept. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of executing a relational database management system (RDBMS) in a computer system, wherein the RDBMS manages a relational database comprised of one or more tables stored on one or more data storage devices connected to the computer system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, & 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pre-grant Publication No. US 2021/0124744, hereinafter “Gladwin.”
Claim 1 & similar claims 13 and 20: Gladwin, as shown, teaches:
executing a relational database management system (RDBMS) in a computer system, wherein the RDBMS manages a relational database comprised of one or more tables stored on one or more data storage devices connected to the computer system; (Gladwin [0095], “FIG. 4C illustrates an embodiment of database system 112. The memory module 412 of database system 112 can store one or more databases as a plurality of tables 1-X, for example, in accordance with a relational database system…”)
generating a summary of a query execution plan for a query in the RDBMS, wherein the summary includes one or more cost estimates for the RDBMS to perform the query; and (Gladwin [0559], “The method further includes generating resource consumption metrics for each of the first plurality of query requests based on an amount of resource consumption utilized to facilitating execution of the at least one query function of the each of the first plurality of query requests…”; See also [0498] – [0499])
generating a price estimate for the query based on the cost estimates. (Gladwin [0498]-[0499], “Step 2004 includes determining query cost data based on the query request. Step 2006 includes displaying a prompt via the graphical user interface that indicates the query cost data…”; See also [0501] where determining the cost data is based on utilizing a query pricing scheme data which is based on usage of resource consumption.; See also [0233], [0238], [0239], [0245])
Claim 3 & similar claim 15: Gladwin, as shown above, teaches all the limitations of claims 2 & 14, respectively. Gladwin also teaches:
wherein the price estimate is generated from one or more configurable pricing formulae using the cost estimates computed from the resource usage categories taken from the cost models. (Gladwin [0498]-[0499], “Step 2004 includes determining query cost data based on the query request. Step 2006 includes displaying a prompt via the graphical user interface that indicates the query cost data…”; See also [0501] where determining the cost data is based on utilizing a query pricing scheme data which is based on usage of resource consumption.; See also [0109], [0111], [0178], [0182], [0233], [0238], [0239], [0245])
Claim 4 & similar claim 16: Gladwin, as shown above, teaches all the limitations of claims 1 & 13, respectively. Gladwin also teaches:
wherein the cost and price estimates are generated at the query and step level. (Gladwin [0213], “In some embodiments, the query pricing module 880 is implemented by utilizing only the pre-execution query pricing module 810, where the pre-execution query cost data reflects the entirety of the query cost data. Alternatively, the query pricing module 880 is implemented by utilizing only the runtime query pricing module 825, where the runtime query cost data reflects the entirety of the query cost data. This embodiment can be preferred, as the most information is available to generate a most-comprehensive query cost based on the most criteria. In such cases, the runtime query pricing module can utilize only the result set, or can utilize both the query and the result set, to generate the query cost data.”;  See also [0134], [0135], [0160], [0161], [0182], [0207], [0211], [0213])
Claim 5 & similar claim 17: Gladwin, as shown above, teaches all the limitations of claims 1 & 13, respectively. Gladwin also teaches:
wherein the price estimate is merged into the summary of the query execution plan. (Gladwin [0134], “An entry 455 can include billing data. The billing data can indicate line item and/or total costs for execution of the query. The billing data can indicate multiple costs corresponding to multiple subscription levels and or can indicate the costs for a particular subscription level for the end user that sent the query request…”; See also [0135], [0182], [0188], [0207], [0353]-0358])
Claim 6 & similar claim 18: Gladwin, as shown above, teaches all the limitations of claims 1 & 13, respectively. Gladwin also teaches:
generating a price guarantee for the price estimate, wherein the price guarantee is honored when the query is subsequently invoked for execution by the RDBMS. (Gladwin [0216], “pre-execution query data is generated based on a query request to generate a pricing estimate and/or a base price quote for transmission and/or display via GUI 345 to end users prior to execution of the query… the query is only executed by the query execution module 620 when the end user indicates they wish to proceed with execution of the query. This can be based on the end user further indicating they agree to pay the final cost of the query, given their analysis of the pricing estimate and/or a base price quote, where the query is only executed when the end user indicates they agree to pay for the final cost of the query.”)
Claim 7 & similar claim 19: Gladwin, as shown above, teaches all the limitations of claims 1 & 13, respectively. Gladwin also teaches:
wherein the price estimate is generated for an emulated system configuration. (Gladwin [0277], “In some cases, the number of different storage location is determined based on a measured amount of difference in virtual locations and/or storage configurations in storage. In some cases, the number of different storage locations is based on determining storage locations with at least a threshold minimum physical and/or virtual distance between them…”)
Claim 8: Gladwin, as shown above, teaches all the limitations of claim 1. Gladwin also teaches:
presenting the price estimate to a user before the query is executed by the RDBMS. (Gladwin [0209], “The pre-execution query pricing module 810 can be utilized to generate query pricing data based on the query alone, without utilizing any result set data for the query and/or before any execution of the query is commenced…”; See also [0210], [0216], [0247], [0499])
Claim 9: Gladwin, as shown above, teaches all the limitations of claim 8. Gladwin also teaches:
wherein a visual explain tool visually depicts the summary of the query execution plan, cost estimates and the price estimate. (Gladwin [0355], “FIG. 14B illustrates a flow diagram implemented by user device 140 in conjunction with executing the user application data 325. The GUI 345 can display a query input prompt 1425 that prompts the end user to enter a query. An end user can interact with GUI 345 to enter a query in response to the query input prompt 1425. The user device implements the pre-execution query pricing module 810 and/or result set estimator module 1130 based on the received and/or locally stored query pricing scheme to generate query cost data for this given query. A query cost display prompt 1435 can be displayed via GUI 345 based on the query cost data. For example, an actual and/or estimated cost total indicated in the query cost data generated by the pre-execution query pricing module 810 for the given query can be displayed via GUI 345…”; See also [0360], [0499])
Claim 10: Gladwin, as shown above, teaches all the limitations of claim 1. Gladwin also teaches:
rewriting or tuning the query based on the price estimate. (Gladwin [0353], “(Gladwin {0353], “FIGS. 14A-14E illustrated embodiments where the user device 140 is configured to enable end users to preview the query cost prior to selecting to transmit the query to the analytics system 110 for processing and/or prior to receiving and/or viewing results of the query…such embodiments improve existing systems as they enable end users to edit their proposed queries to lower the total query cost and/or to lower particular subtotals of the query cost, based on their preferences…”; See also [0355] – [0358], [0377], [0378], [0502])
Claim 11: Gladwin, as shown above, teaches all the limitations of claim 1. Gladwin also teaches:
wherein the cost and price estimates are used for optimization of the query. (Gladwin [0353], “(Gladwin [0353], “FIGS. 14A-14E illustrated embodiments where the user device 140 is configured to enable end users to preview the query cost prior to selecting to transmit the query to the analytics system 110 for processing and/or prior to receiving and/or viewing results of the query…such embodiments improve existing systems as they enable end users to edit their proposed queries to lower the total query cost and/or to lower particular subtotals of the query cost, based on their preferences…”; See also [0377], [0378], [0502])
Claim 12: Gladwin, as shown above, teaches all the limitations of claim 1. Gladwin also teaches:
wherein a system emulation tool enables users to generate and examine queries on a test system, wherein the price estimates represent "what-if' price estimates. (Gladwin [0353], “FIGS. 14A-14E illustrated embodiments where the user device 140 is configured to enable end users to preview the query cost prior to selecting to transmit the query to the analytics system 110 for processing and/or prior to receiving and/or viewing results of the query. Such embodiments improve existing systems as they enable end users to view a queries cost prior to its execution and/or prior to viewing results, allowing the end user to determine whether or not they deem the execution of the query and/or access to the query results valuable enough to warrant paying the quoted and/or final price…”; See also [0281], [0500])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin in view of Pre-grant Publication No.: US 2008/0195578 A1, hereinafter “Hueske.”
Claim 2 & similar claim 14: Gladwin, as shown above, teaches all the limitations of claims 1 & 13, respectively. Gladwin teaches generating a cost estimate for executing a query based on a pricing scheme, but doesn’t explicitly teach inserting an EXPLAIN modifier into the query; however, Hueske teaches:
inserting an EXPLAIN modifier into the query, wherein the EXPLAIN modifier results in the cost estimates being computed by an optimizer of the RDBMS from one or more resource usage categories taken from one or more cost models. (Hueske [0078] – [0079], “Explain information is generated by composing and executing a Structured Query Language (SQL) statement EXPLAIN, which captures Explain information about the query execution plan for a supplied explainable statement and places the Explain information into Explain tables…In step 406, the Explain information obtained includes query execution plan information and estimated execution costs for each bind value set of each retrieved query. Each obtained estimated execution cost is an estimate of the cost of using an obtained query execution plan to optimally execute the retrieved query with a particular bind value set.”)
Gladwin teaches a pre-execution query pricing module that allows a user to preview a query’s cost prior to executing the query.  Hueske’s teachings are directed to helping determine whether one query execution plan is sufficient to cover the selectivity space, or whether multiple query execution plans are required.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gladwin with the teachings of Hueske since, “Conventionally, a programmer or a database administrator (DBA) managing a database system manually selects a reoptimization mode for queries having parameter markers. This selection of an optimal reoptimization mode depends not only on the query itself, but also on the bind values of the query's parameter marker(s). As these bind values can be unknown or change over time, an attempt to select an optimal reoptimization mode is a non-trivial procedure that may result in selecting a sub-optimal reoptimization mode. This burdensome manual process of selecting a reoptimization mode decreases the productivity of the programmer or DBA and increases the total cost of ownership of the database system.” (Hueske [0002])
Other Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Dettinger” (PG Pub US 2006/0026176 A1) is directed to a method for quantifying the value provided to an information consumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/MICHAEL P HARRINGTON/               Primary Examiner, Art Unit 3628